      Case 6:17-cr-06073-FPG-MWP Document 90 Filed 09/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                 Case # 17-CR-006073-FPG
                                                                          20-CV-06507-FPG
v.
                                                                     DECISION AND ORDER
QUINCEY B. FRYE,
                                      Defendant.

       Before the Court is Defendant Quincey B. Frye’s pro se letter request seeking (1) to

withdraw his habeas petition docketed in Civil Case No. 20-CV-06507; (2) to “amend” the habeas

petition and proceed with it as a “motion asking for compassionate release, Home Confinement

under the [C.A.R.E.S.] Act,” No. 20-CV-6507, ECF No. 5; and (3) a waiver of “all fees,” Id. The

Court addresses Defendant’s requests below.

                                        BACKGROUND

       On July 15, 2020, Defendant filed a pro se Petition for Writ of Habeas Corpus requesting

the Court grant his “28 U.S.C. § 2241 under the C.A.R.E.S. Act program.” No. 20-CV-06507, ECF

No. 1 at 1. By Order dated July 22, 2020, this Court found that the Western District of New York

is an improper venue for Defendant to bring a 28 U.S.C. § 2241 motion “[b]ecause Allenwood

Medium Federal Correctional Institution is in the Middle District of Pennsylvania,” and all

relevant records relating to Defendant’s health and confinement are located there. No. 20-CV-

06507, ECF No. 2 at 1. The Court therefore ordered the case transferred to the Middle District of

Pennsylvania in the interest of justice under 28 U.S.C. § 1406(a).

       On July 22, 2020, after the Court entered the transfer order, the Court received Defendant’s

request for “compassionate release, reduction in sentence or [h]ome [c]onfinement pursuant to the

first step act of 2018 and the [C.A.R.E.S.] Act of 2020.” No. 20-CV-06507, ECF No. 3 at 1. On



                                                1
        Case 6:17-cr-06073-FPG-MWP Document 90 Filed 09/08/20 Page 2 of 4




July 23, 2020, the Court entered a Text Order directing the Clerk of Court to terminate Defendant’s

motion, since the action had been transferred, and instructing Defendant that any motion for

compassionate release must be filed on his criminal case docket pursuant to 18 U.S.C. §

3582(c)(1)(A). See No. 20-CV-06507, ECF No. 4.

        On August 10, 2020, Defendant filed a motion for compassionate release in his criminal

case. No. 17-CR-6073, ECF No. 88. By Text Order dated August 11, 2020, the Court denied

Defendant’s motion without prejudice, stating:

        Under [18 U.S.C. § 3582(c)(1)(A)], it is the Bureau of Prisons (“BOP”), not the
        prisoner, that ordinarily files a motion for compassionate release. 18 U.S.C. §
        3582(c)(1)(A). It is only where the prisoner has exhausted his administrative
        remedies and the BOP has failed to submit the motion to the district court that he
        may bring a motion on his own behalf. See id. (stating that a prisoner may bring the
        motion if he has fully exhausted all administrative rights to appeal the BOP’s failure
        to bring a motion on his behalf or there has been a lapse of 30 days from the receipt
        of such a request by the warden of his facility). Defendant has not indicated whether
        he has requested compassionate release from the BOP or prison warden.
        Accordingly, the Court denies his motion without prejudice. See generally United
        States v. Montanez, No. 15-CR-122, 2020 WL 2183093 (W.D.N.Y. May 5, 2020).
        Defendant is free to resubmit his motion once he exhausts his administrative
        remedies.

No. 17-CR-6073, ECF No. 89.
        On August 28, 2020, Defendant filed his present letter request seeking to “dismiss” his

habeas petition” and proceed with it “as a motion asking for compassionate release.” No. 20-CV-

06507, ECF No. 5.

                                           DISCUSSION

   I.      Relief Sought Pursuant to 28 U.S.C. § 2241

        As explained above, Defendant’s habeas petition has been transferred to the Middle District

of Pennsylvania. See No. 20-CV-06507, ECF Nos. 2, 4. Therefore, Defendant must direct his

request to dismiss the petition to the Middle District of Pennsylvania. Regardless of the status of




                                                  2
         Case 6:17-cr-06073-FPG-MWP Document 90 Filed 09/08/20 Page 3 of 4




that action, Defendant may proceed with his requests pursuant to 18 U.S.C. § 3582(C)(1)(A)(i) on

his criminal case docket before this Court.

   II.       Relief Sought Pursuant to 18 U.S.C. § 3582(c)(1)(A)

          As the Court previously ordered by Text Order mailed to Defendant on August 11, 2020,

Defendant has not indicated whether he has requested compassionate release from the BOP or

prison warden. Accordingly, the Court denies his motion without prejudice. See generally United

States v. Montanez, No. 15-CR-122, 2020 WL 2183093 (W.D.N.Y. May 5, 2020). Defendant is

free to resubmit his motion once he exhausts his administrative remedies.

   III.      Fee Waiver Request

          Defendant requests a “waiver of all fees.” See No. 20-CV-06507, ECF No. 5. Because there

will be no fees should Defendant resubmit his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), his fee waiver request is DENIED AS MOOT.

                                           CONCLUSION

          For the reasons stated above, (1) Defendant’s request to dismiss his civil case brought under

28 U.S.C. § 2241 is DENIED; (2) Defendant’s request to “amend and proceed as a motion for

compassionate release” is GRANTED insofar as the Court previously denied his compassionate

release motion without prejudice, so Defendant may refile such a motion on his criminal case

docket once he exhausts his administrative remedies, per the Court’s August 11, 2020 Text Order,

No. 17-CR-06073, ECF No. 89; and, (3) Defendant’s requests for a waiver of all fees is DENIED

AS MOOT as there is no cost to Defendant for filing a compassionate release motion.




                                                   3
     Case 6:17-cr-06073-FPG-MWP Document 90 Filed 09/08/20 Page 4 of 4




      IT IS SO ORDERED.

Dated: September 8, 2020
       Rochester, New York
                                         ______________________________________
                                         HON. FRANK P. GERACI, JR.
                                         Chief Judge
                                         United States District Court




                                     4
